‘ Page i of 1

Gay ete

AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

Vo.

[0

Rigoberto Miguel-Perez ‘Case Number: 3:19-mj-24445

- Hector Jesus Tamayo.
Defendant's Attorney ye

REGISTRATION NO. 91661298

   
   
    

 

THE DEFENDANT:
pleaded guilty to count(s)_1 of Complaint
CCEF tinea
C1 was found guilty to count(s) IE Ste DST pic) Stearn
DEPUTY

 

   

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count Number(s)

 

 

Title & Section Nature of Offense
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(J The defendant has been found not guilty on count(s)
i] Count(s) dismissed ‘on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term oft

TIME SERVED co days

4) Assessment: $10 WAIVED & Fine: WAIVED

5 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation, or removal. La fore Sm Peederre®
charged in case

Kearny Z.
ms cout RPS ia be deported/removed with relative, ©

 

 

IT is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. Ef ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 26, 2019
Date of Imposition of Sentence

HONORABI/E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Received —

 

Clerk’s Office Copy 3:19-mj-24445

 
